Memorandum by the Court. Appeal from an order of the County Court of Otsego County, entered February 1, 1967, which denied the defendant’s coram nobis application to vacate a judgment of conviction. The defendant is not presently restrained as a result of the judgment he seeks to vacate. Pursuant to People ex rel. Bristol v. La Vallee (20 N Y 2d 685, 686) the defendant was properly charged with the previously dismissed counts in the indictment. Order affirmed. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Greenblott, JJ., concur in memorandum by the court.